DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among the species of invention , as set forth in the Office action mailed on 22 June 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 June 2020 is withdrawn in part.  Claims 4, 5, 8 and 9, directed to treatment of a neurodegenerative condition with species of crystalline solvate of 17-ethynylandrost-5-ene-3,7, 17 -triol are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 10, 12-14, 25-27 and 35, directed to non-elected methods of treatment with a solid form of 17-ethynylandrost-5-ene-3,7, 17 -triol, are withdrawn from consideration because they do not require all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 10, 12-14, 25-27 and 35 directed to inventions non-elected without traverse.  Accordingly, claims 10, 12-14, 25-27 and 35 have been cancelled.

Rejections Withdrawn
The objection to the specification set forth in paragraph 3 of the previous Office Action mailed 22 June 2021 is hereby withdrawn in response to Applicants’ amendment to the specification.
The rejection under 35 USC §102(e) set forth in paragraph 4 of the previous Office Action mailed 22 June 2021 is hereby withdrawn in response to Applicants’ amendment to claim 1.
The rejection under 35 USC §103 set forth in paragraph 5 of the previous Office Action mailed 22 June 2021 is hereby withdrawn in response to Applicants’ remarks (Remarks, pg. 6, 1st full para) directed thereto.
The double patenting rejection set forth in paragraph 6 of the previous Office Action mailed 22 June 2021 is  hereby withdrawn in response to Applicants’ amendment to claim 1 incorporating features not taught by the patent.
The double patenting rejection set forth in paragraph 7 of the previous Office Action mailed 22 June 2021 is  hereby withdrawn in response to Applicants’ amendment to claim 1 incorporating features not taught by the patent.
The double patenting rejection set forth in paragraph 8 of the previous Office Action mailed 22 June 2021 is  hereby withdrawn in response to Applicants’ amendment to claim 1 incorporating features not taught by the patent.
The double patenting rejection set forth in paragraph 9 of the previous Office Action mailed 22 June 2021 is hereby withdrawn in response to Applicants’ submission of a properly executed Terminal Disclaimer.
The double patenting rejection set forth in paragraph 10 of the previous Office Action mailed 22 June 2021 is hereby withdrawn in response to Applicants’ submission of a properly executed Terminal Disclaimer.
The double patenting rejection set forth in paragraph 11 of the previous Office Action mailed 22 June 2021 is hereby withdrawn in response to Applicants’ submission of a properly executed Terminal Disclaimer.


Allowable Subject Matter
Claims 1, 2 and 4-9 are allowed. The following is an examiner's statement of reasons for allowance: The instantly claimed method to treat a neurodegenerative condition is neither disclosed nor fairly suggested by the prior art. The prior art neither discloses nor fairly suggests methods of treatment employing the crystalline solvate forms of 17-ethynylandrost-5-ene-3, 7, 17 -triol as instantly claimed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:
Claim 10, 12-14, 25-27 and 35 have been canceled. 

Conclusion
All questions pertaining to an application that has been allowed should be directed to the Office of Patent Publications Image Assistance Center at 888-786-0101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A ZUCKER whose telephone number is (571)272-0650.  The examiner can normally be reached Thursday and Friday 5:30 am-3:00 pm and Saturday 10:00 am-2:00 pm Week 1; Monday and Tuesday 5:30 am-3:00 pm Week 2. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	 /PAUL A ZUCKER/            Primary Examiner, Art Unit 1622